Citation Nr: 1033670	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to May 1963.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The Veteran testified at a hearing before the undersigned in 
August 2007.  The Veteran's claim was reopened and remanded in 
October 2007.

FINDING OF FACT

The competent medical evidence shows that the Veteran's mental 
disorder was aggravated beyond the natural progression of the 
disease in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
mental disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a mental disorder was aggravated beyond 
the natural progression of the disease in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.
Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions. Id.

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).
Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. § 
1131 (West 2002). Service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303 (2008).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence 1) that the disability existed prior to service and 2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear and 
unmistakable evidentiary standard applies to the burden to rebut 
the presumption, but this standard does not require the absence 
of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 
(Fed. Cir. 2004).  If the presumption of soundness is not 
rebutted, the claim becomes one for service connection, meaning 
that no deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  Wagner, 
370 F.3d at 1096.

The Veteran seeks service connection for a mental disorder.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed. 

The evidence indicates that the Veteran had been admitted to a 
private hospital for psychiatric treatment and was on 
convalescent leave at the time he entered active duty in December 
1962.  A September 1962 a service entrance examination notes no 
mental abnormalities.  In May 1963, the Veteran was discharged 
and the reason provided was that he was "not adjusting to 
military life."  Extreme nervousness was also noted.  After 
discharge, the Veteran attempted to be re-admitted to the same 
private hospital for psychiatric treatment, but was denied 
admission because he had not returned from his convalescent leave 
in time.  He was informed that as a Veteran, VA should be taking 
care of him.

The Veteran's history since service consists of many medical 
reports showing psychiatric problems and treatment.  He received 
Social Security Administration benefit examinations for his 
mental disorder in 1969.  He reports continuing problems 
following those examinations.  He is competent to report his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
In 1980, he began seeking mental treatment from VA.  Between 1983 
and 2007, he sought mental treatment infrequently, but again, he 
reports numerous mental problems.

A VA examination was provided to the Veteran in October 2009.  
The examiner carefully reviewed the Veteran's history and 
examined the Veteran.  The Veteran was not cooperative at the 
examination, so his wife and daughter had to report his symptoms.  
These included anger outbursts, mood swings, social isolation, 
and sleep troubles.  The Veteran dozed during the interview.  His 
affect was flat when he did speak.  The family's behavior was 
inappropriate.  A cognitive disorder, a depressive disorder, a 
psychotic disorder, and a personality change due to traumatic 
brain injury (in childhood) were diagnosed.  The examiner found 
it was at least as likely as not that exposure to the stresses of 
basic training caused the Veteran to decompensate in service.  
Given that the Veteran was on convalescent leave from a mental 
hospital when he went on active duty, it was highly unlikely that 
he was prepared for the stresses of service.  It is highly 
unlikely that the natural progression of the illness would fully 
explain his increase in symptom severity following service.  It 
was concluded that his illness did worsen in service.

Although the evidence clearly shows that the Veteran was not 
sound at the time of entrance into service, it also indicates 
that the Veteran's pre-existing mental disorder worsened beyond 
the natural progression of the disease during service, and this 
conclusion is supported by the October 2009 VA examination.  In 
addition, the lay and medical evidence clearly shows that the 
Veteran's symptoms have been continuous since service.  As such, 
service connection should be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; however, 
such development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for a mental disorder will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



ORDER

Service connection for a mental disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


